Case 8:21-cv-00096-JVS-DFM Document 4 Filed 01/16/21 Page 1 of 2 Page ID #:62



 1
      ERNIE ZACHARY PARK, State Bar #82616
 2    BEWLEY, LASSLEBEN & MILLER, LLP
      13215 E. Penn Street, Suite 510
 3    Whittier, CA 90602-1797
 4    (562) 698-9771; (562) 309-8063 Fax
      Ernie.Park@Bewleylaw.com
 5
      Attorneys for Plaintiff
 6    Aviation Consultants, Inc.,
 7    a California corporation,
      dba ACI Jet
 8

 9                                          UNITED STATES DISTRICT COURT

10                                      CENTRAL DISTRICT OF CALIFORNIA
11                                              (SOUTHERN DIVISION)
12

13

14
      AVIATION CONSULTANTS, INC., a                          CASE NO.: 8:21-cv-00096
15    California corporation, dba ACI JET

16                                                           NOTICE OF VOLUNTARY DISMISSAL
                               Plaintiff,                    WITHOUT PREJUDICE {FRCP 41}
17
                v.
18

19    DELUX PUBLIC CHARTER, LLC, a
20    Delaware limited liability company; DOES
      1 THROUGH 10, INCLUSIVE,
21
                               Defendant
22

23

24

25
              Notice is hereby given that, pursuant to FRCP 41(a), plaintiff hereby voluntarily
26

27

28

                                                         1
      Notice of Voluntary Dismissal
Case 8:21-cv-00096-JVS-DFM Document 4 Filed 01/16/21 Page 2 of 2 Page ID #:63




 1   dismisses the subject action without prejudice.
 2                                            BEWLEY, LASSLEBEN & MILLER, LLP
 3
                                              By: _________________________
 4
                                                    Ernie Zachary Park,
 5                                                  Attorney for Plaintiff

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
      Notice of Voluntary Dismissal
